DETAILED ACTION

Response to Remarks/Arguments

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
Applicant’s arguments with respect to claim   prior art rejection have been fully considered but they are not persuasive for following reason.

Re: Prior art rejection of independent claims
Applicant argued in substance that the Hannuksela does not teach the “representation idenfied viewport of the user that is expected to be viewed”

Examiner respectfully disagrees and argues that Hannuksela teaches identify a viewport of a user that is expected to be viewed based on a viewing direction change[([0006] A recent trend in order to reduce the streaming bitrate of VR video is the following; a subset of the 360-degree video content covering the current view orientation is transmitted at the best quality/resolution, while the remaining of 360-degree video is transmitted at a lower quality/resolution.

[0007] Now, in order to enable automated selection of a representation that best suits the current viewing direction (e.g., head orientation when viewing is performed with a head-mounted display), the streaming manifest should include appropriate signaling.

Additionally teaches the client apparatus determines that the viewport suitable for displaying by tracking the viewer head orientation/direction {para 277, 278, 51}
)] :Roimela additionally teaches identify a viewport of a user that is expected to be viewed based on a viewing direction change [(the Abstract, para 36, 52)] 

 In para 349 Hannuksela teaches a player apparatus parse a viewport from a container file based on a value indicative of the quality of the viewport to determine that the viewport or the spatial region is suitable for displaying. Meaning that the Player apparatus is expecting that this will be viewed. Meaning while the player apparatus is processing it, it is not viewed yet but will be viewed after processing. This is further explained in para 4 “in many displaying environments, only a partial picture is needed to be displayed while the remaining picture is required to be decoded but is not displayed. These displaying situations include e.g. a typical head-mounted displays (HMDs) with approximately 100 degrees field of view, while often the input video for HMD consumption covers entire 360 degree”; para 18 “a first viewport, a first spatial region, a second viewport, a second spatial region is suitable for displaying; and selecting the corresponding representation based on the determination.”. Para 79 ” Video codec consists of an encoder that transforms the input video into a compressed representation suited for storage/transmission and a decoder that can decompress the compressed video representation back into a viewable form”; storage means later viewing. Also Para 13; viewport quality indication sent; quality indication have best quality for current view {para 6}

If applicants believe that the “expected to be viewed” is an important feature of the claimed invention, applicant should more defined the parse in claim. Currently the language is broad and as indicated above Hannuksela teaches the broadest reasonable interpretation. 

Therefore, applicant’s arguments are not persuasive

Re: Prior art rejection of dependent claims
Applicant has presented no additional argument, other than arguments already presented with respect to independent claims. Therefore, the arguments are similarly not persuasive.


Following prior arts are considered pertinent to applicant's disclosure.
US 20170347026 A1 (hereinafter Hannuksela)
US 20160260196 A1 (hereinafter Roimela)
US 20160150212 A1 (360 video with adaptive resolutions; the abstract , Fig.6)
CORBILLON, XAVIER et al., "Viewport-Adaptive Navigable 360-Degree
Video Delivery", Telecom Bretagne, France, September 26, 2016 (The Abstract, Fig.1)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela in view of Roimela.

Regarding Claim 25. Hannuksela teaches an apparatus [(para 6-8)] comprising:	 a processor [(para 19)] configured to:	 receive a media presentation description (MPD) file [(para 341, 343, 231)] comprising a plurality of representations associated with a 360 degree video, the plurality of representations comprising a first representation and a second representation, wherein the first representation is associated with a first video layer for the 360 degree video at a first quality and wherein the second representation is associated with a second video layer for one or more spatial subsets of the 360 degree video at a second quality [(para 6-8 and 13; para 314; the second representation is the primary viewport {para 314} or the current view{para 6} which is subset of entire 360 video. The second representation is the rest of the video with lower quality )] :	 request the first video layer in the first representation based on the received MPD file [(para 341, 344; please note MPD includes video information, spatial region information, viewport information and quality ranking etc.)] :	 identify a viewport of a user that is expected to be viewed based on a viewing direction change[([0006] A recent trend in order to reduce the streaming bitrate of VR video is the following; a subset of the 360-degree video content covering the current view orientation is transmitted at the best quality/resolution, while the remaining of 360-degree video is transmitted at a lower quality/resolution.

[0007] Now, in order to enable automated selection of a representation that best suits the current viewing direction (e.g., head orientation when viewing is performed with a head-mounted display), the streaming manifest should include appropriate signaling.

Additionally teaches the client apparatus determines that the viewport suitable for displaying by tracking the viewer head orientation/direction {para 277, 278, 51}
)] :	 request the second video layer that corresponds to a spatial subset of the 360 degree video in the second representation based on the identified viewport of the user that is expected to be viewed and the received MPD file[(para 314 and 6; primary viewport region has the highest quality and is equivalent to second representation; please note this are defined in MPD {para 341, 344};Expected to viewed is taught by In para 349 Hannuksela teaches a player apparatus parse a viewport from a container file based on a value indicative of the quality of the viewport to determine that the viewport or the spatial region is suitable for displaying. Meaning that the Player apparatus is expecting that this will be viewed. Meaning while the player apparatus is processing it, it is not viewed yet but will be viewed after processing. This is further explained in para 4 “in many displaying environments, only a partial picture is needed to be displayed while the remaining picture is required to be decoded but is not displayed. These displaying situations include e.g. a typical head-mounted displays (HMDs) with approximately 100 degrees field of view, while often the input video for HMD consumption covers entire 360 degree”; para 18 “a first viewport, a first spatial region, a second viewport, a second spatial region is suitable for displaying; and selecting the corresponding representation based on the determination.”. Para 79 ” Video codec consists of an encoder that transforms the input video into a compressed representation suited for storage/transmission and a decoder that can decompress the compressed video representation back into a viewable form”; storage means later viewing. 
; Para 13; viewport quality indication sent; quality indication have best quality for current view {para 6} )] :


Hannuksela does not explicitly show and render a current viewport of the user, the current viewport comprising the second video layer in the second representation overlaid onto the first video layer in the first representation, wherein the second quality has higher quality than the first quality

However, in the same/related field of endeavor, Roimela teaches render a current viewport of the user, the current viewport comprising the second video layer in the second representation overlaid onto the first video layer in the first representation, wherein the second quality has higher quality than the first quality[(Roimela para 38-39)] . Roimela additionally teaches identify a viewport of a user that is expected to be viewed based on a viewing direction change [(the Abstract, para 36, 52)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to enhance user experience. 

Hannuksela additionally teaches with respect to claim 26. The apparatus of claim 25, wherein the first video layer is a full-frame video layer associated with the 360 degree video, and the second video layer is the one or more spatial subsets of the 360 degree video[(para 6, 4, 9)] . 

Hannuksela additionally teaches with respect to claim 27. The apparatus of claim 25, wherein the 360 degree video comprises a scalable 360 degree video [(para 197)]. 

Hannuksela additionally teaches with respect to claim 28. The apparatus of claim 25, wherein the first video layer is a scalable base layer associated with the 360 degree video, and the second video layer is a scalable enhancement layer associated with the 360 degree video [(Hannuksela para 172, 6)] . 

Hannuksela additionally teaches with respect to claim 29. The apparatus of claim 25, wherein the second video layer is coded with one or more of a higher bitrate, a higher resolution, or a higher frame rate than the first video layer[(para 6)] . 

Roimela additionally teaches with respect to claim 30. The apparatus of claim 25, wherein the second video layer is coded independently from the first video layer [(Roimela para 7; the two video resides in two separate streams therefore they are independently coded or decoded)] . 
Motivation is similar to claim 1.

Regarding Claims 31-36: These are method claims corresponds to above analyzed apparatus claims 25-30, therefore they are obvious based on analysis of claims 25-30.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10841566. Although the claims at issue are not identical, they are not patentably distinct from each other. With regards to claim 25 of instant claim the patented claims teaches is narrower claim with conditional limitations. The patented claim teaches all the limitations of instant claims, wording such as current viewport is obvious over the first viewport of the patented claim. Therefore claim 25 is obvious over the patented claim 1. Claims 26-36 are obvious over claims 2, 4-9, 11-14.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486